ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-265, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that A. KENNETH WEINER of EAST BRUNSWICK, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law since July 23, 2004, by Orders of the Court filed on July 23, 2004, and May 4, 2005, should be suspended from practice for a period of two years;
And the Disciplinary Review Board having concluded that A. KENNETH WEINER violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), former RPC 1.4 (failure to keep client reasonably informed about status of matter, and to promptly comply with reasonable requests for information and failure to explain matter to extent reasonably necessary to permit client to make informed decisions about representation), RPC 1.5 (charging unreasonable fee), RPC 1.16(d) (failure to turn over client’s file and return unearned fee at termination of representation), RPC 8.1(b) (failure to respond to lawful demands for information from disciplinary authorities), RPC 8.4(c) (misrepresentation to client), RPC 8.4(d) (conduct prejudicial to administration of justice),and Rule 1:20-20(b)(11) and (15) (failure to notify clients, attorneys and court of suspension and to file affidavit of compliance);
And good cause appearing;
It is ORDERED that A. KENNETH WEINER is suspended from the practice of law for a period of two years and until the further Order of the Court, effective immediately; and it is further
*469ORDERED that respondent shall not be reinstated to the practice of law until all disciplinary matters pending against him are concluded and until respondent satisfies the outstanding fee arbitration determination in District Docket No. VIII-03-088F and pays the sanction in the amount of $500 to the Disciplinary Oversight Committee as ordered by the Court on May 4, 2005; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law; and it is further
ORDERED that respondent continue comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.